Case 3:18-cv-00929-RDM-CA Document 70 Filed 01/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AQUILES CONDE-SHENERY, Civil No. 3:18-cv-929
Plaintiff : (Judge Mariani)
'
C.0. SNOW, et al.,
Defendants
ORDER
AND NOW, this 2h day of January, 2019, upon consideration of Plaintiff's
motion (Doc. 65) to withdraw his previously filed motions (Docs. 31, 37, 38, 41) for leave to
amend the complaint, IT IS HEREBY ORDERED THAT:

1. The motion (Doc. 65) to withdraw the motions for leave to amend the
complaint is GRANTED.

2. The motions (Docs. 31, 37, 38, 41) to amend the complaint are DEEMED
withdrawn.

 

Robert D. Mariani
United States District Judge
